DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3-4, 8, 10-12, 14, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication Number 2014/0310441 to Klughart (“Klughart”).

In reference to Claim 1, Klughart discloses a data storage system, comprising: a first controller (See Figure 9 Number 0951 and Figure 10 Number 1010) and one or more second controllers (See Figure 9 Number 0953 and Figure 10 Number 1090), wherein: the first controller is visible to a host, and the one or more second controllers are invisible to the host (See Paragraphs 58, 60, 234, and 398 [host sees only one logical disk drive, and thus only the first controller is visible to the host]); visibility and invisibility of the first controller and the one or more second controllers are configurable (See Paragraphs 58, 60, 234, and 236 [as only the controller directly connected to the host is visible, the visibility of a controller is based on its position in the chain, and is thus configurable]); the one or more second controllers comprise a second controller different from the first controller (See Figures 9 and 10); the first controller is configured to receive a first command from the host (See Figure 11 Number 1101 and Paragraphs 217 and 240) using a first port (See Figure 10 Number 1011) and configured to transmit some or all of the first command to the second controller (See Figure 11 Number 1105) using a second port (See Figure 10 Number 1014); and a bandwidth of the first port is configured to be split among the first controller and the one or more second controllers (See Paragraphs 57, 251-257, and 273-275 each controller shares the bandwidth of the single host port, and thus it is split among the controllers]).

In reference to Claim 3, Klughart discloses the limitations as applied to Claim 1 above.  Klughart further discloses that the first controller comprises a routing circuitry; and the routing circuitry of the first controller is configured to transfer data between the second controller and the host, without a direct involvement of other circuitry of the first controller completing a host data access command that is a responsibility of the first controller (See Paragraphs 257 and 276).


In reference to Claim 4, Klughart discloses the limitations as applied to Claim 1 above.  Klughart further discloses that the bandwidth of the first port is higher than a bandwidth of the second port (See Paragraphs 203205 [the first and second ports may use different protocols; as is known in the art, eSATA has a higher bandwidth than PATA, and thus when eSATA is used as the first port protocol and PATA is used as the second port protocol, the first port has a higher bandwidth than the second port]).

In reference to Claim 8, Klughart discloses the limitations as applied to Claim 1 above.  Klughart further discloses that the first controller is configured to perform a determination whether the first controller is responsible for any portion of data associated with the first command; the determination is based on a division of a range of logical addresses; and the division of the range of logical addresses is based on a modulo operation (See Paragraphs 251-257 and 273-275).


In reference to Claim 10, Klughart discloses the limitations as applied to Claim 1 above.  Klughart further discloses that the first controller is configured to cause: determining that the second controller is responsible for at least a portion of data associated with the first command (See Figure 11 Numbers 1106 and 1107 and Paragraphs 222-223 and 246-248); altering the first command based on a logical address range associated with the second controller (See Figure 11 Number 1104 and Paragraphs 240-244 and 248); and transmitting the altered first command to the second controller (See Figure 11 Number 1104 and Paragraphs 240-244 and 248).

In reference to Claim 11, Klughart discloses the limitations as applied to Claim 1 above.  Klughart further discloses that the second controller is configured to cause: receiving the first command using a third port of the second controller (See Figure 10 Number 1091 and Figure 11 Number 1101); executing the first command for at least a portion of data associated with the first command (See Figure 11 Number 1106 and Paragraphs 246-247); and providing an indication that the first command is completed for the at least a portion of the data (See Figure 11 Number 1107 and Paragraphs 222-223 and 246-248); and the first controller is configured to cause providing a notification to the host in response to the indication received from the second controller (See Figure 11 Number 1107 and Paragraphs 222-223 and 246-248).


Claims 12 and 18 recite limitations which are substantially equivalent to those of Claim 1 and are rejected under similar reasoning.

Claims 14 and 19 recite limitations which are substantially equivalent to those of Claim 3 and are rejected under similar reasoning.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klughart as applied to Claims 1 and 12 above, and further in view of knowledge commonly known in the art.

In reference to Claim 7, Klughart discloses the limitations as applied to Claim 1 above.  Klughart does not explicitly disclose that the first controller is configured to lock a first logical address referenced in the first command to prevent the first logical address from being referenced by a subsequent command while execution of the first command is not completed.  Official Notice is taken that the use of semaphores/flags which prevent access to a memory location while another access is in progress is well known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of Klughart using the well known semaphores/flags to lock access to memory locations currently being accessed, resulting in the invention of Claim 7, in order to yield the predictable result of preventing data corruption that can occur when multiple accesses are made to the same memory location simultaneously, as well as preventing the retrieval of incorrect and/or stale data.

Claim 17 recites limitations which are substantially equivalent to those of Claim 7 and is rejected under similar reasoning.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 7-8, 10-11, 13, 15, and 17-18 of U.S. Patent No. 11,314,418 to Koul et al. (“Koul”) in view of knowledge commonly known in the art.

Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of Koul recite, in substantially equivalent form, the limitations of the aforementioned claims of the instant application, as follows:


Claim 1 (Instant Application)
Claims 7 and 18 (Koul)
A data storage system, comprising: 
[Claim 7] A data storage system, comprising:
a first controller 
[Claim 7] a first controller
and one or more second controllers, 
[Claim 7] and one or more second controllers
wherein: the first controller is visible to a host, 
[Claim 18] the first controller is visible to a host
and the one or more second controllers are invisible to the host; 
[Claim 18] the second controller is invisible to the host
the one or more second controllers comprise a second controller different from the first controller; 
[Claim 7] the second controller is one of the one or more second controllers and is different from the first controller
the first controller is configured to receive a first command from the host using a first port 
[Claim 7] the first controller is configured to receive a first command using a first port of the first controller
and configured to transmit some or all of the first command to the second controller using a second port; 
[Claim 7] and configured to transmit the first command to a second controller using a second port of the first controller
and a bandwidth of the first port is configured to be split among the first controller and the one or more second controllers.
[Claim 7] a bandwidth of the first port is configured to be split among the first controller and the one or more second controllers


However, the aforementioned claims of Koul do not explicitly disclose that the visibility and invisibility of the first controller and the one or more second controllers are configurable.  Official Notice is taken that configuring operating conditions of an electronic device is well known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of the aforementioned claims of Koul using the well known operating condition configuration, resulting in the invention of Claim 1, in order to yield the predictable result of allowing the user the flexibility to select which controllers are visible and invisible.
Furthermore, there are a finite number of visibility and invisibility status setting means for a device: a device can either have a fixed visibility/invisibility, or it can have a configurable visibility/invisibility, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to try the use of configurable visibility/invisibility when constructing the device of the aforementioned claims of Koul, resulting in the invention of Claim 1, in an effort to provide an improved construction of the device and because the use of configurable visibility/invisibility would have yielded predictable results to one of ordinary skill in the art.

Claim 2 (Instant Application)
Claim 17 (Koul)
each of the first controller and the second controller is configured to access and set the other controller's internal registers
the first controller is configured to assess one or more of the registers of the second controller; the second controller is configured to assess one or more of the registers of the first controller


Claim 3 (Instant Application)
Claim 15 (Koul)
the first controller comprises a routing circuitry; and the routing circuitry of the first controller is configured to transfer data between the second controller and the host, without a direct involvement of other circuitry of the first controller completing a host data access command that is a responsibility of the first controller.
the first controller is configured to cause: receiving an indication that execution of the first command by the second controller is completed; and providing a notification to a host in response to the received indication.


Claim 4 (Instant Application)
Claim 7 (Koul)
the bandwidth of the first port is higher than a bandwidth of the second port
the bandwidth of the first port is higher than a bandwidth of the second port


Claim 5 (Instant Application)
Claim 7 (Koul)
wherein: the first controller is configured to determine whether the first controller is responsible for a first portion of data associated with the first command and whether the second controller is responsible for a second portion of the data associated with the first command;
the first controller is configured to determine whether the first controller is responsible for a first portion of data associated with the first command and whether the second controller is responsible for a second portion of the data associated with the first command
and the second controller is configured to skip determining whether the second controller is responsible for the second portion of the data.
the second controller is configured to skip determining whether the second controller is responsible for the second portion of the data


Claim 6 (Instant Application)
Claim 7 (Koul)
wherein: the first controller is configured to execute the first command for the first portion of the data associated with the first command
the first controller is configured to execute the first command for the first portion of the data 
and the second controller is configured to execute the first command for the second portion of the data associated with the first command
the second controller is configured to execute the first command for the second portion of the data


In reference to Claim 7, the aforementioned claims of Koul do not explicitly disclose that the first controller is configured to lock a first logical address referenced in the first command to prevent the first logical address from being referenced by a subsequent command while execution of the first command is not completed.  Official Notice is taken that the use of semaphores/flags which prevent access to a memory location while another access is in progress is well known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to construct the device of the aforementioned claims of Koul using the well-known semaphores/flags to lock access to memory locations currently being accessed, resulting in the invention of Claim 7, in order to yield the predictable result of preventing data corruption that can occur when multiple accesses are made to the same memory location simultaneously, as well as preventing the retrieval of incorrect and/or stale data.

Claim 8 (Instant Application)
Claims 7 and 10 (Koul)
wherein: the first controller is configured to perform a determination whether the first controller is responsible for any portion of data associated with the first command; 
[Claim 7] the first controller is configured to determine whether the first controller is responsible for a first portion of data associated with the first command
the determination is based on a division of a range of logical addresses; and the division of the range of logical addresses is based on a modulo operation
[Claim 10] determining a logical address of the data associated with the first command; and comparing the logical address to a logical address range associated with the second controller, and wherein a logical address of the second portion of the data is within the logical address range


Claim 9 (Instant Application)
Claim 8 (Koul)
wherein each of the first controller and the second controller is configured to utilize less than an entirety of the bandwidth of the first port
wherein each of the first controller and the second controller is configured to utilize less than an entirety of the bandwidth of the first port


Claim 10 (Instant Application)
Claims 7 and 11 (Koul)
wherein the first controller is configured to cause: determining that the second controller is responsible for at least a portion of data associated with the first command;
[Claim 7] the first controller is configured to determine whether…the second controller is responsible for a second portion of the data associated with the first command
altering the first command based on a logical address range associated with the second controller;
[Claim 11] the first controller is configured to cause: altering the first command based on the logical address range
and transmitting the altered first command to the second controller
[Claim 11] and transmitting the altered first command to the second controller


Claim 11 (Instant Application)
Claims 9 and 13 (Koul)
wherein: the second controller is configured to cause: receiving the first command using a third port of the second controller;
[Claim 12] the second controller is configured to cause: receiving the first command using a first port of the second controller
executing the first command for at least a portion of data associated with the first command;
[Claim 12] executing the first command for the second portion of the data
and providing an indication that the first command is completed for the at least a portion of the data;
[Claim 12] and providing an indication that the first command is completed for the second portion of the data
and the first controller is configured to cause providing a notification to the host in response to the indication received from the second controller.
[Claim 9] the first controller is configured to cause…providing an indication that execution of the first command is completed in response to the second controller completing execution of the first command

Claims 12 and 18 recite limitations which are substantially equivalent to those of Claim 1 and are rejected under similar reasoning.

Claims 13 and 20 recite limitations which are substantially equivalent to those of Claim 2 and are rejected under similar reasoning.

Claims 14 and 19 recite limitations which are substantially equivalent to those of Claim 3 and are rejected under similar reasoning.

Claim 15 recites limitations which are substantially equivalent to those of Claim 5 and are rejected under similar reasoning.

Claim 16 recites limitations which are substantially equivalent to those of Claim 6 and are rejected under similar reasoning.


Claim 17 recites limitations which are substantially equivalent to those of Claim 7 and are rejected under similar reasoning.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 21 March 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion

The art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J CLEARY whose telephone number is (571)272-3624. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. CLEARY/           Primary Examiner, Art Unit 2186